             IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


 CALVIN B JAMES,

      Petitioner,

 V.                                       CASE NO. CV420-218


 WARDEN, FCC COLEMAN - USP I,

      Respondent.




                              ORDER


      Before the Court is the Magistrate Judge's April 12, 2021,

Report and Recommendation (Doc. 10), to which Petitioner has not

filed objections. After a careful de novo review of the record,

the report and recommendation is ADOPTED as the Court's opinion in

this case. As a result. Petitioner's habeas petition is DISMISSED.

The Clerk of Court is DIRECTED to CLOSE this case.


      Further, a federal prisoner must obtain a certificate of

appealability ("COA") before appealing the denial of his motion to

vacate. Applying the COA standards set forth in Brown v. United

States, Nos. 407CV085, 403CR001, 2009 WL 307872 at *1-2 (S.D. Ga.

Feb. 9, 2009), the Court discerns no COA-worthy issues at this

stage of the litigation, so no COA will issue either. 28 U.S.C.

§ 2253(c)(1); Rule 11(a) of the Rules Governing Habeas Corpus Cases

Under 28 U.S.C. § 2255 (''The district court must issue or deny a
certificate of appealability when it enters a final order adverse

to the applicant").

     SO ORDERED this       day of June 2021.



                              WILLIAM T. MOORE,
                              UNITED STATES DISTRICT COURT
                             SOUTHERN   DISTRICT OF GEORGIA
